 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralEnvelope Company,Inc. d/b/a RichmondPress'andGraphicArtsInternationalUnion, Local16-B, AFL-CIO, Petitioner. Case 1-UC-172January 8, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn August 19, 1975, the Regional Director for Re-gion 1 issued a Decision and Clarification of Bar-gaining Unit in the above-entitled proceeding whichis attached in pertinent part as an Appendix, whereinhe concluded that General Envelope Company, Inc.(hereinafter called Envelope), and GeneralMail-ways, Inc. (hereinafter called Mailways), are a singleemployer for the purposes of the National Labor Re-lations Act, as amended, and that the employmentinterestsofMailways' employeeWilliam Pennellwere so closely aligned with those of the Envelopeemployees in an existing unit covered by a collective-bargaining agreement between Envelope and the Pe-titioner that Pennell may, as Petitioner requests, beadded to the existing contract unit.2 Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board's Rules and Regulations, Series8, as amended, Envelope filed a timely request forreview of the Regional Director's decision on theground that, in including Pennell in the existing unit,the Regional Director departed from precedent andmade findings of fact that were clearly erroneous. Bytelegram dated October 8, 1975, the request for re-view was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:In reaching his decision the Regional Director re-lied on several findings of interrelated operationsthat support conclusions.He found that bothEnvelope's and Mailways' operations 3 are on thesame premises owned by Envelope, that a significanti In the Regional Director'sDecision and Clarification of BargainingUnit, Employer's trade name was inadvertently referred to as "Richard"Press2The contract unit covers all employees working in head shipper (receiv-er), shipper, journeyman, and floor boy wage classifications, including allbookbinders, apprentices, and floorworkers. All other Envelope employeesare covered under collective-bargaining agreements with two other labororganizations-Envelope began operations in 1930 and has had a contract with theUnion for many years Mailways was established in 1974.ownership interest in both corporations is held byone person-the president and treasurer of Envelope,thatMailways purchases a significant part of itsproduct line from Envelope, that materials shippedto either are received in the same shipping area, thatall shipping room equipment is owned by Envelopeand used interchangeably by the two corporations asare the mailing and storage facilities, and that ship-ping employees at both companies use the same tele-phone and timeclock. The Regional Director also re-lied on the fact that the companies are held out to thepublic as affiliated, that the enterprises deal in relat-ed products having to do with commercial printing 4and that Mailways relies on Envelope for completingcertain shipping and administrative functions atten-dant to its operations.The Regional Director also made findings con-cerning the integration of work forces and job func-tions which, although supporting his conclusions, webelieve, deserve further development.Mailways is staffed by Pennell, a part-time ship-ping employee supervised by Austin, a dealershipmanager for Mailways. Austin also works for Enve-lope as a customer service representative reporting tothe president, and is physically located in the latter'sgeneral office. In addition to Supervisor Austin and-Shipper Pennell,Mailways may also have a clericalemployee. This small complement is generally sup-plemented by the clerical and shipping employees ofGeneral Envelope, reflecting both a substantial inte-gration of the work forces and similarity in job func-tions. Specifically, Envelope's office staff performsclerical work for Mailways whenever the need arisesand its shipping employees receive Mailways' freight,unload and store it, sign receiving slips or bills oflading for the carrier, and may even make out thedetailed inventory receiving slips used by Mailwaysto account for the freight.Envelope's president testified that its employeesare expected to cooperate and help out handlingMailways' shipping when the needarises.It appearsthat this occurs when Pennell is not working or is offthe premises making deliveries or pickups, which as-sumes importance because Pennell works only halfdays during which he is expected to make deliveriesand pickups at customer premises and supply houses.Equally indicative of significant employee integra-tion is that Pennell has handled Envelope's freight,that when he is working on Mailways' shipping he issupervised by Austin who is paid by both corpora-tions for a combination of supervisory and apparent4Mailways'dealership agreementsprovide forthe distribution and sale ofcommercial printing such as business forms, envelopes,and letterheads, allof which ispunted byEnvelope. Inaddition, Envelope prints,folds, andcuts dealership agreements,brochures,and business forms usedby Mail-ways in its business222 NLRB No. 8 RICHMONDPRESS11managerial work, and that Envelope employees wereapparently unaware until this dispute arose that therewas any meaningful distinction between either Mail-ways or Envelope when they helped Pennell prepareMailways' outbound freight for mailing.Envelope argues that this unit cannot be clarifiedto include employees of a separate employing entitysuch as Mailways, citingWoolwich, Inc.,185 NLRB783 (1970).We, however, agree with the RegionalDirector that Envelope and Mailways constitute asingle employer. AlthoughWoolwichinvolved sepa-rate companies having a family relationship betweenthe principal executive officer of each and closeproximity in location, the two companies were oper-ated as separate entities with separate day-to-daymanagement and supervision, and with no inter-change of employees between the two. There wereseparate timeclocks and interchange of equipmentwas "limited." In addition, at the time of hearing aseparate office was being constructed forWoolwich,the warehouse operation. The Board there noted thatthe union had never sought theWoolwichemployeesas a separate unit, and found that no question con-cerningrepresentationexistedtosupport theemployer's RM petition. As accretion was also urgedin that case by reason of an arbitration award, theBoard addressed itself to that problem and conclud-ed that, absent employee consent,' accretion was notappropriate on a record which showed separate own-ership and essentially separate management. Herethere is one-third ownership ofMailways byEnvelope's president, Mailways holds itself out as anaffiliate of Envelope on dealership agreements andbrochures, operates on an interrelated basis on thesame premises, and by reason of Austin's dual capac-ities there exists a degree of common managementsignificant in an employee complement of the sizehere involved.We view this evidence as showing that these com-panies are so interrelated that a single employer find-ing is warranted and that Envelope's assertion thatno common management or labor policy has beenshown is unpersuasive in light of this record.Accordingly, we affirm the Regional Director's de-termination that Pennell may appropriately be addedto the existing contract unit.5We note that Pennell earns a significantly lower rate of pay than provid-ed under Petitioner's contract and that he has a demonstrated' communityof interest with Envelope's shipping and receiving employeesAPPENDIXpurposes of the Act to assert jurisdiction herein.2.General Envelope Company, Inc. d/b/a Rich-ard Press (herein called Envelope)' is a Massachu-setts corporation located at 144 Lundquist Drive,Braintree,Massachusetts where it is engaged in thecommercial printing business and the wholesale saleof envelopes. Envelope employs twelve (12) employ-ees.Four of these employees are employed in itsbindery and shipping department and are covered bya collective bargaining agreement with the Petitioner.The remaining employees are represented by otherlabor, organization in the printing trades and are notinvolved herein.General Mailways, Inc. (herein called Mailways) isaMassachusetts corporation incorporated in 1974and engaged in the sale and distribution of photoco-py paper and photocopy machine supplies.The Petitioner seeks to add to its contract unit oneindividual,William Pennell, whom it claims is em-ployed by the Employer. The Employer contendsthat Pennell, is an employee of Mailways and thus isin a separate and distinct unit having no communityof interest with the employees covered by the collec-tive bargaining agreement between Envelope and thePetitioner.Mailways is located on the same premisesas Envelope. It employs only two (2) individuals,Pennell, who is employed part-time as a shipper, andRalph Austin, employed as a dealership managerand also as Pennell's supervisor. Mailways operatesits business through franchised dealers. Austin is alsoemployed by Envelope as its customer service repre-sentative. He is physically located in Envelope's gen-eral office whereMailways' clerical work is prq-cessed by Envelope clerical staff.Mailways in itsdealership arrangements represents itself as an affili-ate with Envelope. It indicates therein that its prod-ucts, beside photocopy paper and supplies, includescustomer commercial printing and business form en-velopes, letterhead and other imprinted specialtyproducts. Envelope does the printing, folding andcutting for Mailways. All materials received by bothEnvelope and Mailways are received in the sameshipping area and such materials are handled by En-velope employees as well as Pennell. Envelope ownsallof the shipping department equipment. Pennelluses this equipment with the exception of a forkliftwhich is operated solely by an Envelope employee.There is only one telephone in the shipping depart-ment area and it is interchangeably used by Enve-lope and Mailways employees as are the mailing andstorage facilities.Pennell clocks in on the same timeclock used byEnvelope employees, but in view of the fact that he1.The Employeris engaged in commerce withinthemeaningof the Act, and it willeffectuate thei The name of the Employer appears as amended at the hearing 12DECISIONSOF NATIONALLABOR RELATIONS BOARDmakes deliveries, he is clocked out by Austin. Pennellispaid less than Envelope shipping employees andreceives none of their fringe benefits.Envelope's President, who is also its Treasurer,owns approximately 98 percent of Envelope's stockand has a one-third interest in Mailways, but is notan officer of Mailways.Based upon the above, it is found that Envelopeand Mailways are represented to the public as affili-ates, are integrated, in that they use common loca-tion, office and shipping facilities. Moreover, there isan interrelationship of ownership and Austin, who isPennell's supervisor, reports to the President of En-velope.Accordingly,it is concluded that Envelope andMailways constitute a single Employer,and thatPennell's employment interest is closely allied to theemployees unit coveredby thecollective bargainingagreement between the Petitioner and Envelope andhe may thus appropriately be added to such a unit?SeeHemisphere ProgressiveCorp.,Hemisphere Press,Inc.,154 NLRB711, 721;Local No. 235,Lithogra-phers and Photoengravers International Union,187NLRB 490, 491.2Under the provisions of Sec.102 67 of the Board's Rules and Regula-tions,a request for review of this decision may be filed with the Board inWashington,D.C. This request must be received by the Board in Washing-ton by September2, 1975.